DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The abstract provided on 3/5/2020 is objected to because of informalities.  
As explained in MPEP § 608.01(b), the abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
Appropriate correction is required.

Claim Objections
Claim 9 is objected to because of informalities.
Claim 9 recites the phrase:  “at least two types or more than two types”.  It is believed that this phrase was intended to recite either (1) “at least two types”, or (2) “two types or more than two types”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 11 and 12 recite the phrase:  “a pair of the light transmissive substrates”.  However, Claim 1, from which Claims 11 and 12 depend, already recites “a pair of light transmissive substrates”.  Thus, it is unclear whether the phrase refers to the earlier-recited substrates or is intended to refer to a newly-recited element.  For examination, the above phrase will be treated as:  “the pair of the light transmissive substrates”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 and 11-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatano, US 2005/0068622 (cited in the IDS of 3/5/2020).
Regarding Claim 1, Hatano discloses:  A polarization separation element:
formed between a pair of light transmissive substrates (polarizing beam splitting film formed on a surface of a transparent substrate or at a bonding surface between transparent substrates; paragraph [0021] and FIGS. 1, 3, 5 of Hatano);
and having a transmittance of P-polarized light and a transmittance of S-polarized light differing by at least B % or more in an entire section of wavelength from wavelength A1 (nm) to wavelength A2 (nm), and where, at a design wavelength .lamda. (nm) A1=.lamda..times.0.86, A2=.lamda..times.1.7, and B (%)=22.5 (when lamda is defined as 500 nm, A1 = 430 nm [500 nm x 0.86 = 430 nm], and A2 = 850 nm [500 nm x 1.7 = 850 nm], and within an entire section from 430 nm to 850 nm, there is more than a 22.5% difference between a transmissivity of S-polarized light and a transmissivity of P-polarized light; paragraphs [0040]-[0049] and FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano);
wherein the polarization separation element has a structure of alternately stacked dielectrics in which, a first dielectric having a first refractive index and a second dielectric having a second refractive index lower than the first refractive index are stacked alternately (titanium dioxide [TiO2] and silicon dioxide [SiO2] may be stacked alternately, wherein silicon dioxide has a lower refractive index than titanium dioxide; FIGS. 1, 3, 5 of Hatano; see also “H4”, which is a mixture of titanium dioxide and lanthanum oxide; paragraph [0013] of Hatano);
and the structure of alternately stacked dielectrics has a broadband polarization separation film configuration having spectral characteristics such that, each of a transmittance height difference of the P-polarized light and a transmittance height difference of the S-polarized light is at most within 15% in a section of wavelength range which is at least 1/4 of the entire section of wavelength from the wavelength A1 (nm) to the wavelength A2 (nm) (as shown in FIGS. 2B, 4B, 11B, 12B of Hatano, in the section between 600 nm and 705 nm [which is 1/4 of the range from 430 nm to 850 nm], there is a transmittance height difference of at most 15% for both the P-polarized light and the S-polarized light; but see also FIGS. 2C, 4C, 11C, 12C of Hatano, which have approximately 100-150 nm wavelength bands which also show at most 15% transmittance height differences for both the P-polarized light and the S-polarized light); and
and the structure of alternately stacked dielectrics, in a first wavelength range narrower than a wavelength range included in the entire section of wavelength, has a first narrowband polarization separation film configuration having spectral characteristics such that, the transmittance of the P-polarized light and the transmittance of the S-polarized light differ by at least 30% or more, in a wavelength section range which is at least 1/8 of the entire section of wavelength from the wavelength A1 (nm) to the wavelength A2 (nm) (in the section between 600 nm and 655 nm [which is slightly greater than 1/8 of the range from 430 nm to 850 nm], there is more than a 30% difference between a transmissivity of S-polarized light and a transmissivity of P-polarized light; paragraphs [0040]-[0049] and FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano);
and the structure of alternately stacked dielectrics, in a second wavelength range not overlapping with the first wavelength range, which is narrower than the wavelength range included in the entire section of wavelength, at least has a second narrowband polarization separation film configuration having spectral characteristics such that, the transmittance of the P-polarized light and the transmittance of the S-polarized light differ by at least 30% or more in a wavelength section range which is at least 1/8 of the entire section of wavelength from the wavelength A1 (nm) to the wavelength A2 (nm) (in the section between 655 nm and 710 nm [which is slightly greater than 1/8 of the range from 430 nm to 850 nm, and does not overlap with the 600 nm to 655 nm wavelength range], there is more than a 30% difference between a transmissivity of S-polarized light and a transmissivity of P-polarized light; paragraphs [0040]-[0049] and FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano).

Regarding Claim 2, Hatano discloses:  wherein the broadband polarization separation film configuration has both or one of a first broadband polarization separation film configuration and a second broadband polarization separation film configuration, and includes in order from a light transmissive substrate, a first dielectric, a second dielectric, the first dielectric, and the second dielectric, and a film thickness of the first dielectric and a film thickness of the second dielectric satisfy the following expression 1, the film thickness of the first dielectric (0.24.+-.a1).times.d the film thickness of the second dielectric (0.8.+-.a2).times.e the film thickness of the first dielectric (0.45.+-.a3).times.f the film thickness of the second dielectric (3.3.+-.a4).times.g (1) where, a coefficient a1=0.15, a coefficient a2=0.2, a coefficient a3=0.2, a coefficient a4=0.6, a coefficient d is set such that, the first broadband polarization separation film configuration, d=1 and the second broadband polarization separation film configuration, d=1.2 to 1.5, a coefficient e is set such that, the first broadband polarization separation film configuration, e=1 and the second broadband polarization separation film configuration, e=0.9 to 1.2, a coefficient f is set such that, the first broadband polarization separation film configuration, f=1 and the second broadband polarization separation film configuration, f=0.4 to 0.8, a coefficient g is set such that, the first broadband polarization separation film configuration, g=1 and the second broadband polarization separation film configuration, g=0.6 to 0.95, and in the broadband polarization separation film configuration after the second broadband polarization separation film configuration, a relationship d=e=f=g is not established, and a calculated value is an optical film thickness (QWOT) (in TABLE 1 of Hatano, the film thicknesses of layers 4, 15, 28, 43 satisfy the claimed relative thicknesses of the first broadband polarization separation film configuration, and the film thicknesses of layers 16, 17, 22, 37 satisfy the claimed relative thicknesses of the second broadband polarization separation film configuration; in TABLE 4 of Hatano, the film thicknesses of layers 4, 5, 6, 42 satisfy the claimed relative thicknesses of the first broadband polarization separation film configuration, and the film thicknesses of layers 8, 9, 10, 42 satisfy the claimed relative thicknesses of the second broadband polarization separation film configuration; in TABLE 5 of Hatano, the film thicknesses of layers 37, 44, 45, 80 satisfy the claimed relative thicknesses of the first broadband polarization separation film configuration, and the film thicknesses of layers 3, 12, 27, 66 satisfy the claimed relative thicknesses of the second broadband polarization separation film configuration; the Examiner notes that the present claim language merely requires the sequence of layers, but does not require that such layers are adjacent to the substrate, nor adjacent to each other, nor that the layers identified as the first broadband polarization separation film configuration cannot also correspond to one or more of the layers of the second broadband polarization separation film configuration).

Regarding Claim 3, Hatano discloses:  wherein each of the first narrowband polarization separation film configuration and the second narrowband polarization separation film configuration, has the first dielectric, the second dielectric, the first dielectric, the second dielectric, and the first dielectric stacked in order from the light transmissive substrate side, or, has the second dielectric, the first dielectric, the second dielectric, the first dielectric, and the second dielectric stacked in order from the light transmissive substrate side, and a film thickness of the first dielectric and a film thickness of the second dielectric satisfy one of the following expressions (2-1) and (2-2) the film thickness of the first dielectric (1.975.+-.b1).times.h, the film thickness of the second dielectric (1.975.+-.b2).times.i, the film thickness of the first dielectric (1.825.+-.b3).times.j, the film thickness of the second dielectric (1.675.+-.b4).times.k, the film thickness of the first dielectric (1.675.+-.b5).times.l (2-1) where, a coefficient b1=0.4, a coefficient b2=0.4, a coefficient b3=0.3, a coefficient b4=0.3, and a coefficient b5=0.3, the film thickness of the second dielectric (1.975.+-.b1).times.h, the film thickness of the first dielectric (1.975.+-.b2).times.i, the film thickness of the second dielectric (1.825.+-.b3).times.j, the film thickness of the first dielectric (1.675.+-.b4).times.k, and the film thickness of the second dielectric (1.675.+-.b5).times.1 (2-2) where, a coefficient b1=0.4, a coefficient b2=0.4, a coefficient b3=0.3, a coefficient b4=0.3, and a coefficient b5=0.3, a coefficient h is set such that the first narrowband polarization separation film configuration, h=1 and the second narrowband polarization separation film configuration=0.37.+-.0.05, a coefficient i is set such that the first narrowband polarization separation film configuration, i=1 and the second narrowband polarization separation film configuration, i=0.46.+-.0.11, a coefficient j is set such that the first narrowband polarization separation film configuration, j=1 and the second narrowband polarization separation film configuration, j=0.46.+-.0.2, a coefficient k is set such that the first narrowband polarization separation film configuration, k=1 and the second narrowband polarization separation film configuration, k=0.42.+-.0.16, and a coefficient l is set such that the first narrowband polarization separation film configuration, l=1 and the second narrowband polarization separation film configuration, l=0.28.+-.0.1, the calculated value is the optical film thickness (QWOT), and in the narrowband polarization separation film configuration after the second broadband polarization separation film configuration, a relationship h=i=j=k=l is not established (with respect to expression (2-1), in TABLE 1 of Hatano, the film thicknesses of layers 20, 21, 32, 33, 34  satisfy the claimed relative thicknesses of the first broadband polarization separation film configuration, and the film thicknesses of layers 14, 15, 18, 33, 34 satisfy the claimed relative thicknesses of the second broadband polarization separation film configuration; with respect to expression (2-1), in TABLE 5 of Hatano, the film thicknesses of layers 9, 18, 55, 66, 69 satisfy the claimed relative thicknesses of the first broadband polarization separation film configuration, and the film thicknesses of layers 1, 12, 15, 20, 25 satisfy the claimed relative thicknesses of the second broadband polarization separation film configuration; the Examiner notes that the present claim language merely requires the sequence of layers, but does not require that such layers are adjacent to the substrate, nor adjacent to each other, nor that the layers identified as the first broadband polarization separation film configuration cannot also correspond to one or more of the layers of the second broadband polarization separation film configuration).

Regarding Claim 4, Hatano discloses:  wherein the structure of alternately stacked dielectrics includes a third narrowband polarization separation film configuration differing from the first narrowband polarization separation film configuration and the second narrowband polarization separation film configuration (the section between 550 nm and 600 nm [which does not overlap with the 600 nm to 655 nm wavelength range, and also does not overlap with the 655 nm to 710 nm wavelength range], is contained within the 430 nm to 850 nm wavelength range; paragraphs [0040]-[0049] and FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano; also note that three different configurations of dielectric layer stacks may be provided, each of which is optimized for a different wavelength [e.g., 405 nm, 650 nm, 780 nm]; see TABLES 1, 4, 5 and FIGS. 1, 3, 5 of Hatano).

Regarding Claim 5, Hatano discloses:  wherein an average refractive index of each four layers from the light transmissive substrate side, in a polarization separation film configuration in contact with the pair of light transmissive substrates disposed at both ends of the structure of alternately stacked dielectrics is within a range of .+-.0.2 with respect to a refractive index of the light transmissive substrate (entrance-side medium optical material is SK10 [refractive index 1.64], and exit-side medium adhesive layer has a refractive index of 1.52, which are both within 0.2 of the refractive index of SiO2 [approximately 1.46]; paragraphs [0039], [0048] and TABLES 1, 4 and FIGS. 1, 3, 5 of Hatano).

Regarding Claim 6, Hatano discloses:
wherein, the broadband polarization separation film configuration has spectral characteristics such that, at the maximum value of a range of an angle of incidence used, has a wavelength range for which, a difference in the transmittance of the P-polarized light and the transmittance of the S-polarized light is 10% or more, in a section of wavelength range which is at least 1/2 of the entire section of wavelength from the wavelength A1 (nm) to the wavelength A2 (nm) (as shown in FIGS. 2B, 4B, 11B, 12B of Hatano, in the section between 580 nm and 790 nm [which is 1/2 of the range from 430 nm to 850 nm], there is a transmittance height difference of at most 10% for both the P-polarized light and the S-polarized light);
the broadband polarization separation film configuration, in the range of the angle of incidence used, has spectral characteristics such that, the transmittance height difference of the P-polarized light and the transmittance height difference of the S-polarized light is within 15% in a section of wavelength range which is at least 1/4 of the entire section of wavelength from the wavelength A1 (nm) to the wavelength A2 (nm) (as shown in FIGS. 2B, 4B, 11B, 12B of Hatano, in the section between 600 nm and 705 nm [which is 1/4 of the range from 430 nm to 850 nm], there is a transmittance height difference of at most 15% for both the P-polarized light and the S-polarized light; but see also FIGS. 2C, 4C, 11C, 12C of Hatano, which have approximately 100-150 nm wavelength bands which also show at most 15% transmittance height differences for both the P-polarized light and the S-polarized light);
and at least one of the narrowband polarization separation film configurations, in the range of the angle of incidence used, satisfies a relationship, the transmittance of the P-polarized light > the transmittance of the S-polarized light (in both the wavelength section between 600 nm and 655 nm and the wavelength section between 655 nm and 710 nm there is greater transmissivity of P-polarized light compared to transmissivity of S-polarized light; paragraphs [0040]-[0049] and FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano);
and as a wavelength range that indicates spectral characteristics such that, the difference in the transmittance of the P-polarized light and the transmittance of the S-polarized light is 30% or more than 30%, has in a section of wavelength range which is at least 1/8 of the entire section of wavelength range from the wavelength A1 (nm) to the wavelength A2 (nm) (in the section between 655 nm and 710 nm [which is slightly greater than 1/8 of the range from 430 nm to 850 nm, and does not overlap with the 600 nm to 655 nm wavelength range], there is more than a 30% difference between a transmissivity of S-polarized light and a transmissivity of P-polarized light; paragraphs [0040]-[0049] and FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano).

Regarding Claim 7, Hatano discloses:  wherein a layer in contact with the light transmissive substrate, a layer between the broadband polarization separation film configuration and one of the narrowband polarization separation film configurations, and at least a layer between the first narrowband polarization separation film configuration and the second narrowband polarization separation film configuration are matched (all layers shown in FIGS. 1, 3, 5 of Hatano are matched because they are adhered to each other as part of a continuous solid structure).

Regarding Claim 8, Hatano discloses:  wherein the light transmissive substrate is selected from an alkali-free glass, a borosilicate glass, a fused quartz, a quartz crystal, a crystalline material, a semiconductor substrate, and a synthetic resin (entrance-side medium optical material may be SK10; paragraphs [0039], [0048] and TABLES 1, 4 and FIGS. 1, 3, 5 of Hatano).

Regarding Claim 9, as best understood, Hatano discloses:  wherein a material of the first dielectric and a material of the second dielectric is selected from at least two types or more than two types from TiO, TiO.sub.2, Y.sub.2O.sub.3, Ta.sub.2O.sub.5, ZrO, ZrO.sub.2, Si, SiO.sub.2, HfO.sub.2, Ge, Nb.sub.2O.sub.5, Nb.sub.2O.sub.6, CeO.sub.2, Cef.sub.3, ZnS, ZnO, Fe.sub.2O.sub.3, MgF.sub.2, AlF.sub.3, CaF.sub.2, LiF, Na.sub.3AlF.sub.6, Na.sub.5AL.sub.3F.sub.14, A1.sub.2O.sub.3, MgO, LaF, PbF.sub.2, NdF.sub.3, or a mixture thereof (titanium dioxide [TiO2] and silicon dioxide [SiO2] may be stacked alternately, wherein silicon dioxide has a lower refractive index than titanium dioxide; FIGS. 1, 3, 5 of Hatano; see also “H4”, which is a mixture of titanium dioxide and lanthanum oxide; paragraph [0013] of Hatano).

Regarding Claim 11, as best understood, Hatano discloses:  wherein the polarization separation element has the structure of alternately stacked dielectrics in which, two or more than two types of dielectrics including a material of the first dielectric and a material of the second dielectric are stacked between a pair of the light transmissive substrates (titanium dioxide [TiO2] and silicon dioxide [SiO2] may be stacked alternately, wherein silicon dioxide has a lower refractive index than titanium dioxide, and see also “H4”, which is a mixture of titanium dioxide and lanthanum oxide; paragraph [0013] and FIGS. 1, 3, 5 of Hatano), and the polarization separation element shows polarization separation characteristics at the maximum angle of incidence of 35 to 60 degrees (polarization separation characteristics are shown for angles of incidence of 39 degrees, 45 degrees, and 51 degrees; FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano).

Regarding Claim 12, as best understood, Hatano discloses:  wherein the polarization separation element has the structure of alternately stacked dielectrics in which, two or more than two types of dielectrics including a material of the first dielectric and a material of the second dielectric are stacked between a pair of the light transmissive substrates (titanium dioxide [TiO2] and silicon dioxide [SiO2] may be stacked alternately, wherein silicon dioxide has a lower refractive index than titanium dioxide, and see also “H4”, which is a mixture of titanium dioxide and lanthanum oxide; paragraph [0013] and FIGS. 1, 3, 5 of Hatano), and the polarization separation element has an adhesive layer including an adhesive, between a surface of any one of the pair of light transmissive substrates and the structure of alternately stacked dielectrics (a film group that performs polarizing beam splitting on light in the first wavelength band or light in the third wavelength band may be contiguous with the adhesive layer for bonding; paragraphs [0021], [0037], [0039], [0042], [0044], [0047], [0048], [0056] and FIGS. 7-9 of Hatano).

Regarding Claim 13, Hatano discloses:  A method of designing a polarization separation element separating P-polarized light and S-polarized light in a predetermined wavelength range, formed between a pair of light transmissive substrates (polarizing beam splitting film formed on a surface of a transparent substrate or at a bonding surface between transparent substrates; paragraph [0021] and FIGS. 1, 3, 5 of Hatano), comprising at least the steps of: (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional steps or features):
designing a broadband polarization separation film configuration having spectral characteristics such that, a transmittance of P-polarized light and a transmittance of S-polarized light in a first wavelength range included in a predetermined wavelength range differ by a predetermined value or a value higher than the predetermined value (within a wavelength range of 430 nm to 850 nm, there is more than a 22.5% difference between a transmissivity of S-polarized light and a transmissivity of P-polarized light; paragraphs [0040]-[0049] and FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano);
designing a first narrowband polarization separation film configuration having spectral characteristics such that, a transmittance of P-polarized light and a transmittance of S-polarized light in a second wavelength range narrower than the first wavelength range, and included in the first wavelength range, differ by a predetermined value or a value higher than the predetermined value (in the section between 600 nm and 655 nm [which is narrower than the range from 430 nm to 850 nm], there is more than a 30% difference between a transmissivity of S-polarized light and a transmissivity of P-polarized light; paragraphs [0040]-[0049] and FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano); and
designing a second narrowband polarization separation film configuration having spectral characteristics such that, in a third wavelength range narrower than the first wavelength range and not overlapping with the second wavelength range, and included in the first wavelength range, a transmittance of P-polarized light and a transmittance of S-polarized light differ by a predetermined value or a value higher than the predetermined value (in the section between 655 nm and 710 nm [which is narrower than the range from 430 nm to 850 nm, and does not overlap with the 600 nm to 655 nm wavelength range], there is more than a 30% difference between a transmissivity of S-polarized light and a transmissivity of P-polarized light; paragraphs [0040]-[0049] and FIGS. 2B, 2C, 4B, 4C, 11B, 11C, 12A, 12B, 12C of Hatano; also note that three different configurations of dielectric layer stacks may be provided, each of which is optimized for a different wavelength [e.g., 405 nm, 650 nm, 780 nm]; see TABLES 1, 4, 5 and FIGS. 1, 3, 5 of Hatano).

Regarding Claim 14, Hatano discloses:  An optical system comprising: a polarization separation element according to claim 1 (the stacked dielectric layers, when further including the substrates, may be identified as an optical system; paragraph [0021] and FIGS. 1, 3, 5 of Hatano).

Regarding Claim 15, Hatano discloses:  An optical instrument comprising: an optical system according to claim 14 (optical recording media; paragraphs [0005], [0009], [0010], [0017], [0058] and FIG. 8 of Hatano).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Hatano in view of Sannohe, US 2005/0225730.
Regarding Claim 10, Hatano does not appear to explicitly disclose:  wherein for a method of stacking two or more than two dielectrics of a material of the first dielectric and a material of the second dielectric, any one of, vacuum deposition and sputtering, physical film-thickness vapor deposition of ion plating, resistance heating vapor deposition, electron beam heating vapor deposition, high frequency heating vapor deposition, laser beam heating deposition, ionization sputtering, ion beam sputtering, plasma sputtering, ion assist, and radical-assisted sputtering is adopted.
Sannohe is related to Hatano with respect to mutli-layer optical articles having alternating high and low refractive index layers.
Sannohe teaches:  wherein for a method of stacking two or more than two dielectrics of a material of the first dielectric and a material of the second dielectric, any one of, vacuum deposition and sputtering, physical film-thickness vapor deposition of ion plating, resistance heating vapor deposition, electron beam heating vapor deposition, high frequency heating vapor deposition, laser beam heating deposition, ionization sputtering, ion beam sputtering, plasma sputtering, ion assist, and radical-assisted sputtering is adopted (stacked layer formation by vapor deposition; paragraphs [0033], [0058] and FIGS. 1-6 of Sannohe).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the deposition method of Sannohe for the film deposition of Hatano because such method enables simultaneous deposition of two different dielectric [e.g., oxide] materials, thereby enabling formation of intermediate refractive index layers, as taught in paragraphs [0033], [0058] of Sannohe, wherein such technique would be especially suitable for the “H4” layers of primary reference Hatano which is a composite [intermediate] layer of titanium dioxide and lanthanum oxide (see paragraph [0013] and FIGS. 1, 3, 5 of Hatano).

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872